 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 1 of 44 PageID #: 64



               IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF TEXAS
                          TYLER DIVISION

DUSTIN REYNOLDS                §
    Plaintiff,                 §
                               §
v.                             §           CIVIL ACTION NO. 6:20-cv-271
                               §
WOOD COUNTY, TEXAS,            §
ANGELA SPEAKMAN, Individually, §
BRADLEY COX, Individually,     §
CHELSEA FULLER, Individually,  §
MARK TAYLOR, Individually, and §
LOGAN MILLER, Individually,    §
    Defendants .               §

               PLAINTIFF’S FIRST AMENDED COMPLAINT


                                   Respectfully submitted,

                                   /s/ Scott H. Palmer
                                   SCOTT H. PALMER
                                   Texas Bar No. 00797196
                                   JAMES P. ROBERTS
                                   Texas Bar No. 24105721

                                   SCOTT H. PALMER, P.C.
                                   15455 Dallas Parkway,
                                   Suite 540
                                   Dallas, Texas 75001
                                   Tel: (214) 987-4100
                                   Fax: (214) 922-9900
                                   scott@scottpalmerlaw.com
                                   james@scottpalmerlaw.com

                                   ATTORNEYS FOR PLAINTIFF




                                 Page 1 of 44
  Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 2 of 44 PageID #: 65



                                                 Table of Contents
I. PARTIES .......................................................................................................................... 5
II. JURISDICTION AND VENUE ...................................................................................... 6
III. FACTS AND ALLEGATIONS ........................................................................................ 6
IV. CAUSES OF ACTION ................................................................................................. 23
  Count One....................................................................................................................... 23
  Count Two ...................................................................................................................... 26
  Count Three .................................................................................................................... 28
  Count Four ..................................................................................................................... 30
  Count Five ...................................................................................................................... 32
V. PUNITIVE DAMAGES .................................................................................................. 42
VI. DAMAGES ................................................................................................................... 42
VII. ATTORNEY’S FEES ................................................................................................... 43
VIII. JURY REQUEST ....................................................................................................... 43
PRAYER ............................................................................................................................. 44




                                                            Page 2 of 44
  Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 3 of 44 PageID #: 66



Cases

Gates v. Cook,
 376 F.3d 323, 333 (5th Cir. 2004) ........................................................................... 26, 28

Hamilton v. Kindred,
 845 F.3d 659, 663 (5th Cir. 2017) .................................................................................. 30

Hampton Co. Nat’l Sur., LLC v. Tunica Cty.,
 543 F.3d 221, 224 (5th Cir. 2008) ................................................................................. 32

Hicks–Fields v. Harris Cty.,
 860 F.3d 803, 808 (5th Cir. 2017) ........................................................................... 33, 34

Kingsley v. Hendrickson,
 135 S. Ct. 2466, 2473, 192 L. Ed. 2d 416 (2015) ...................................................... 23, 24

Malone v. City of Fort Worth,
 297 F. Supp. 3d 645, 654 (N.D. Tex. 2018) ................................................................... 33

Monell v. Dep’t of Social Servs.,
 436 U.S. 658, 690–91 (1978) ......................................................................................... 32

Monell v. Dep’t of Social Servs.,
 436 U.S. 658, 690–91 (1978). ........................................................................................ 32

Palmer v. Johnson,
 193 F.3d 346 (5th Cir. 1999) .......................................................................................... 29

Pembaur v. City of Cincinnati,
 475 U.S. 469, 481, 106 S.Ct. 1292, 89 L.Ed.2d 452 (1986) ............................................ 33

Pena v. City of Rio Grande City,
 879 F.3d 613, 623 (5th Cir. 2018) .................................................................................. 33

Piotrowski v. City of Houston,
  237 F.3d 567, 578 (5th Cir. 2001) .................................................................................. 32

Taylor v. Stevens,
 946 F.3d 211, 221 (5th Cir. 2019)……………………………………………….……………………….26,
 28, 29

Webster v. City of Houston,
 735 F.2d 838, 841 (5th Cir.1984) ................................................................................... 33

Whitley v. Hanna,
 726 F.3d 631 (5th Cir. 2013) .......................................................................................... 30

                                                      Page 3 of 44
  Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 4 of 44 PageID #: 67




Zarnow v. City of Wichita Falls, Tex.,
 614 F.3d 161, 166 (5th Cir. 2010) ............................................................................. 32, 33


Codes
37 Tex. Admin. Code § 273.6......................................................................................... 7, 25
37 Tex. Admin. Code § 273.6(10) .................................................................................. 8, 15
37 Tex. Admin. Code § 273.6(2) .......................................................................................... 8
37 Tex. Admin. Code § 273.6(3) ....................................................................................8, 20
37 Tex. Admin. Code § 273.6(4) ............................................................................... 8, 17, 21




                                                      Page 4 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 5 of 44 PageID #: 68



TO THE HONORABLE UNITED STATES DISTRICT JUDGE:
       COMES NOW, Dustin Reynolds, Plaintiff, complaining of WOOD COUNTY,

TEXAS, ANGELA SPEAKMAN, Individually, BRADLEY COX, Individually, CHELSEA

FULLER, Individually, MARK TAYLOR, Individually, LOGAN MILLER, Individually,

and for causes of action will respectfully show unto the Court as follows:


                                          I.
                                       PARTIES

       1.     Plaintiff Dustin Reynolds is a resident of Wood County.

       2.     Defendant Wood County, Texas is a political subdivision of the State of

Texas located in the Eastern District of Texas. Wood County, Texas can be served through

its County Judge, Lucy Hebron, at 100 S Main St, Quitman, TX 75783, or wherever she

may be found.

       3.     Defendant Angela Speakman, Badge No. 173, is an individual residing in

Quitman, Wood County, Texas and is a police officer with the Wood County Sheriff’s

Office and may be served at her place of employment at the Wood County Sheriff’s Office

located at 402 S. Stephens Street, Quitman, Texas 75783 or wherever she may be found.

Defendant Speakman is being sued in her individual capacity.

       4.     Defendant Bradley Cox, Badge No. 160, is an individual residing in

Quitman, Wood County, Texas and is a police officer with the Wood County Sheriff’s

Office and may be served at his place of employment at the Wood County Sheriff’s Office

located at 402 S. Stephens Street, Quitman, Texas 75783 or wherever he may be found.

Defendant Cox is being sued in his individual capacity.

       5.     Defendant Chelsey Fuller, Badge No. 178, is an individual residing in

Quitman, Wood County, Texas and is a police officer with the Wood County Sheriff’s


                                        Page 5 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 6 of 44 PageID #: 69



Office and may be served at her place of employment at the Wood County Sheriff’s Office

located at 402 S. Stephens Street, Quitman, Texas 75783 or wherever she may be found.

Defendant Fuller is being sued in her individual capacity.

       6.     Defendant Mark Taylor, Badge No. 167, is an individual residing in

Quitman, Wood County, Texas and is a police officer with the Wood County Sheriff’s

Office and may be served at his place of employment at the Wood County Sheriff’s Office

located at 402 S. Stephens Street, Quitman, Texas 75783 or wherever he may be found.

Defendant Taylor is being sued in his individual capacity.

       7.     Defendant Logan Miller, Badge No. 175, is an individual residing in

Quitman, Wood County, Texas and is a police officer with the Wood County Sheriff’s

Office and may be served at his place of employment at the Wood County Sheriff’s Office

located at 402 S. Stephens Street, Quitman, Texas 75783 or wherever he may be found.

Defendant Miller is being sued in his individual capacity.

                                      II.
                            JURISDICTION AND VENUE

       8.     The Court has original jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 and § 1343 since Plaintiff is suing for relief under 42 U.S.C. § 1983. Venue is proper

in the Eastern District of Texas pursuant to 28 U.S.C. § 1391 because the Defendants are

domiciled and/or reside in the Eastern District of Texas, and all or a substantial part of

the cause of action accrued in the Eastern District.

                                       III.
                             FACTS AND ALLEGATIONS

       9.     On July 3, 2018, Plaintiff Dustin Reynolds (“Reynolds”) was arrested and

taken to the Wood County Jail.

       10.    Reynolds arrived at the Wood County Jail at 6:27 p.m. on July 3, 2018.

                                         Page 6 of 44
  Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 7 of 44 PageID #: 70



         11.   At all times relevant to this lawsuit, Reynolds was a pretrial detainee in the

Wood County Jail.

         12.   Upon entry into the jail, Reynolds was non-compliant with jail deputies and

staff.

         13.   Defendant OIC Officer Angela Speakman (“Defendant Speakman”) decided

to place Reynolds in a restraint chair.

         14.   Trooper Justin Harrison, Deputies Brandon Gamm and David Brown,

Defendant Officers Mark Taylor (“Defendant Taylor”), Logan Miller (“Defendant Miller”),

Chelsey Fuller (“Defendant Fuller”), and Officer Andrew Morrison placed Reynolds into

the restraint chair.

         15.   Defendant Speakman placed a spit mask onto Reynolds.

         16.   The nurse standing by asks if he is under the influence of anything and the

arresting officer, William Burge, said “yeah, alcohol.”

         17.   At 6:33 p.m., after being secured in the restraint chair, Reynolds was taken

into holding cell B2.

                   Jail Standards for the Use of Restraint Chairs

         18.   According to the Texas Commission on Jail Standards, inmates exhibiting

behavior indicating that they are a danger to themselves or others shall be managed in

such a way as to minimize the threat of injury or harm. If restraints are determined to be

necessary, they shall be used in a humane manner, only for the prevention of injury, and

not as a punitive measure. (emphasis added) 37 Tex. Admin. Code § 273.6.

         19.   Restraints should restrict movement of an inmate only to the degree

necessary to avoid injurious behavior. 37 Tex. Admin. Code § 273.6(2).



                                          Page 7 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 8 of 44 PageID #: 71



       20.   A documented observation of the inmate shall be conducted every 15

minutes, at a minimum. The observations should include an assessment of the security of

the restraints and the circulation to the extremities. 37 Tex. Admin. Code § 273.6(3).

       21.   The inmate should receive medical care a minimum of every 2 hours, to

include changing position, exercising extremities, offering nourishment and liquids,

offering toilet facilities, checking for medication needs, and taking vital signs. These

checks shall be documented. 37 Tex. Admin. Code § 273.6(4).

       22.   Restraints shall be removed from an inmate at the earliest possible time

that the inmate no longer exhibits behavior necessitating restraint. (emphasis added)

37 Tex. Admin. Code § 273.6(10).

   Wood County’s Practice is to Restrain Inmates Longer Than Necessary

       23.   The Wood County Sheriff is the policy maker for the Wood County Jail.

       24.   The Sheriff has been delegated as the policymaker for the Wood County

Sheriff’s Office and the Wood County Jail by the Wood County Commissioner’s Court.

       25.   Thomas Castloo became the Wood County Sheriff in January of 2017.

       26.   At all times relevant to this lawsuit, Thomas Castloo was the Wood County

Sheriff.

       27.   The Wood County Sheriff, Thomas Castloo, approved the use of the restraint

chair in the Wood County jail.

       28.   The Wood County Sheriff, Thomas Castloo, approved the policies and

guidelines for use of the restraint chair in the Wood County jail, which were created on

January 23, 2018.

       29.   The Wood County restraint chair policies and guidelines created on

January 23, 2018 do not instruct Wood County personnel that if restraints are determined

                                        Page 8 of 44
    Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 9 of 44 PageID #: 72



to be necessary, they shall be used in a humane manner, only for the prevention of injury,

and not as a punitive measure.

        30.      The Wood County restraint chair policies and guidelines created on

January 23, 2018 do not instruct Wood County personnel that restraints shall be removed

from an inmate at the earliest possible time that the inmate no longer exhibits behavior

necessitating restraint.

        31.      The use of the restraint chair constitutes a use of force.

        32.      Safety Restraint Chair, Inc. manufactures the restraint chair owned and

utilized by Wood County.

        33.      According to Safety Restraint Chair, Inc.’s website, “[d]etainees should not

be left in the SureGuard Safety Restraint Chair for more than two hours.”

        34.      According to Safety Restraint Chair, Inc.’s website, “[t]he SureGuard Safety

Restraint Chair should never be used as a means of punishment.”

        35.      However, Wood County routinely used the restraint chair as a means of

punishment by restraining inmates in the chair for extended periods after the inmate is

no longer exhibiting behavior necessitating restraint.

        36.      From February 19, 2018 through July 26, 2019, Wood County used a

restraint chair on inmates 51 times.

        37.      Of those 51 restraints, 43 inmates were restrained for over 2 hours, in

violation of Texas Commission on Jail Standards and Safety Restraint Chair, Inc.’s

policies.1




1
  Of the 8 instances where Wood County did not document using the restraint chair for over 2 hours, there were two
instances where it was documented that the inmate was removed right at the 2-hour mark. On March 6, 2019: inmate
was removed after 1 hour and 59 minutes. On March 23, 2019: inmate was removed after 2 hours 0 minutes.

                                                  Page 9 of 44
Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 10 of 44 PageID #: 73



     38.   On March 26, 2018, Wood County placed an inmate in the restraint chair

for 6 hours and 16 minutes.

     39.   On April 20, 2018, Wood County placed an inmate in the restraint chair for

11 hours and 10 minutes.

     40.   On April 23, 2018, Wood County placed an inmate in the restraint chair for

3 hours and 36 minutes.

     41.   On April 29, 2018, Wood County placed an inmate in the restraint chair for

26 hours and 5 minutes.

     42.   On May 7, 2018, Wood County placed an inmate in the restraint chair for

7 hours and 46 minutes.

     43.   On May 25, 2018, Wood County placed an inmate in the restraint chair for

9 hours and 35 minutes.

     44.   On June 6, 2018, Wood County placed an inmate in the restraint chair for

10 hours and 40 minutes.

     45.   On June 8, 2018, Wood County placed an inmate in the restraint chair for

11 hours and 23 minutes.

     46.   On June 10, 2018, Wood County placed an inmate in the restraint chair for

28 hours and 45 minutes.

     47.   On June 12, 2018, Wood County placed an inmate in the restraint chair for

9 hours and 36 minutes.

     48.   On June 14, 2018, Wood County placed an inmate in the restraint chair for

2 hours and 56 minutes.

     49.   On June 15, 2018, Wood County placed an inmate in the restraint chair for

23 hours and 51 minutes.

                                    Page 10 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 11 of 44 PageID #: 74



      50.   On June 23, 2018, Wood County placed an inmate in the restraint chair for

9 hours and 20 minutes.

      51.   On June 29, 2018, Wood County placed an inmate in the restraint chair for

11 hours and 39 minutes.

      52.   On July 3, 2018, Wood County placed Reynolds in the restraint chair for

14 hours and 14 minutes, which forms the basis for this lawsuit.

      53.   On July 26, 2018, Wood County placed an inmate in the restraint chair for

11 hours and 15 minutes.

      54.   On July 28, 2018, Wood County placed an inmate in the restraint chair for

20 hours and 35 minutes.

      55.   On September 1, 2018, Wood County placed an inmate in the restraint chair

for 3 hours and 37 minutes.

      56.   On September 19, 2018, Wood County placed an inmate in the restraint

chair for 16 hours and 35 minutes.

      57.   On September 24, 2018, Wood County placed an inmate in the restraint

chair for 20 hours and 12 minutes.

      58.   On October 28, 2018, Wood County placed an inmate in the restraint chair

for 22 hours and 54 minutes.

      59.   On November 26, 2018, Wood County placed an inmate in the restraint

chair for 9 hours and 32 minutes.

      60.   On November 30, 2018, Wood County placed an inmate in the restraint

chair for 13 hours and 34 minutes.

      61.   On November 30, 2018, Wood County placed an inmate in the restraint

chair for 3 hours and 43 minutes.

                                     Page 11 of 44
Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 12 of 44 PageID #: 75



     62.   On December 12, 2018, Wood County placed an inmate in the restraint chair

for 11 hours and 18 minutes.

     63.   On January 2, 2019, Wood County placed an inmate in the restraint chair

for 8 hours and 47 minutes.

     64.   On February 5, 2019, Wood County placed an inmate in the restraint chair

for 2 hours and 41 minutes.

     65.   On February 8, 2019, Wood County placed an inmate in the restraint chair

for 13 hours and 48 minutes.

     66.   On March 9, 2019, Wood County placed an inmate in the restraint chair for

3 hours and 41 minutes.

     67.   On April 14, 2019, Wood County placed an inmate in the restraint chair for

9 hours and 37 minutes.

     68.   On May 4, 2019, Wood County placed an inmate in the restraint chair for

4 hours and 16 minutes.

     69.   On May 7, 2019, Wood County placed an inmate in the restraint chair for

2 hours and 50 minutes.

     70.   On May 14, 2019, Wood County placed an inmate in the restraint chair for

5 hours and 31 minutes.

     71.   On May 19, 2019, Wood County placed an inmate in the restraint chair for

2 hours and 5 minutes.

     72.   On May 19, 2019, Wood County placed an inmate in the restraint chair for

3 hours and 18 minutes.

     73.   On May 22, 2019, Wood County placed an inmate in the restraint chair for

3 hours and 47 minutes.

                                    Page 12 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 13 of 44 PageID #: 76



       74.    On May 30, 2019, Wood County placed an inmate in the restraint chair for

3 hours and 4 minutes.

       75.    On June 6, 2019, Wood County placed an inmate in the restraint chair for

2 hours and 22 minutes.

       76.    On July 3, 2019, Wood County placed an inmate in the restraint chair for

5 hours and 41 minutes.

       77.    On July 6, 2019, Wood County placed an inmate in the restraint chair for

16 hours and 51 minutes.

       78.    On July 9, 2019, Wood County placed an inmate in the restraint chair for

4 hours and 44 minutes.

       79.    On July 26, 2019, Wood County placed an inmate in the restraint chair for

4 hours and 10 minutes.

       80.    Reynolds was no longer exhibiting behavior necessitating restraint many

hours before he was released from the restraint chair.

       81.    Upon information and belief, discovery into information within the

knowledge of Defendant Wood County will show that in each of these 43 prolonged

restraint chair instances, the inmate was no longer exhibiting behavior necessitating

restraint long before, in most cases many hours, the inmate was released from the

restraint chair.

       82.    Upon information and belief, discovery into information within the

knowledge of Defendant Wood County will show that these prolonged restraint chair

instances have continued in the Wood County Jail after July 26, 2019.

       83.    Upon information and belief, discovery into information within the

knowledge of Defendant Wood County will show that during these prolonged restraint

                                       Page 13 of 44
    Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 14 of 44 PageID #: 77



chair instances which continue after July 26, 2019, the inmates are no longer exhibiting

behavior necessitating restraint long before, in most cases many hours, the inmate is

released from the restraint chair.

    Reynolds was Restrained for Over Fourteen Hours in the Restraint Chair

        84.      Wood County Jailers restrained Reynolds in a chair for over fourteen hours.

        85.      Wood County Jailers, including Defendants Speakman, Taylor, Fuller,

Miller, and Cox, restrained Reynolds for such a long period of time pursuant to the Wood

County Jail’s policies, practices, and customs of using prolonged restraint on inmates who

are no longer exhibiting behavior necessitating restraint.

        86.      Defendants and other officers documented observations of Reynolds on the

“15 MINUTE CHECK SHEET” (hereinafter referred to as the “Check Sheet”)

from 18:412 on July 3, 2018 through 08:55 on July 4, 2018.

                   Reynolds was Restrained Longer Than Necessary

        87.      Restraints shall be removed from an inmate at the earliest possible time

that the inmate no longer exhibits behavior necessitating restraint. (emphasis added)

37 Tex. Admin. Code § 273.6(10).

        88.      Reynolds no longer exhibited behavior necessitating restraint after the

nurse gave him water and medication believed to be Tylenol at 1942 on July 3, 2018.

        89.      Reynolds had been in the restraint chair for just over an hour when the

nurse came gave him water and medication.

        90.      After being seen by the nurse at 1942 on July 3, 2018:

              a. Reynolds was not aggressive.


2
  Military time was used on the “15 MINUTE CHECK SHEET” and will be used throughout the lawsuit for accurate
reference.

                                               Page 14 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 15 of 44 PageID #: 78



             b. Reynolds was not violent.

             c. Reynolds was not threatening violent behavior.

             d. Reynolds was not combative.

             e. Reynolds was not threatening combative behavior.

             f. Reynolds was not yelling.

             g. Reynolds was not cussing.

             h. Reynolds was not attempting to pull out of the restraint chair.

             i. Reynolds was not threatening anyone.

             j. Reynolds was not attempting to hurt anyone.

             k. Reynolds was not threatening to hurt himself.

             l. Reynolds was not attempting to hurt himself.

             m. Reynolds was not threatening to cause property damage.

             n. Reynolds was not attempting to cause property damage.

             o. Reynolds was not acting irrationally.

             p. Reynolds was calm.

             q. Reynolds was using an appropriate volume when he spoke.

             r. Reynolds was sitting still in the restraint chair.

       91.      It was at this point that Reynolds should have been removed from the

restraint chair.

       92.      In fact, during this encounter at 1942, the nurse even told Reynolds that he

would be let out of the restraint chair if he continued to act the way he was acting while

she was talking to him.




                                            Page 15 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 16 of 44 PageID #: 79



       93.    However, Wood County Jailers, including Defendants Speakman, Taylor,

Fuller, Miller, and Cox, did not remove Reynolds from the restraint chair even though he

was no longer exhibiting behavior necessitating restraint.

       94.    Reynolds was not removed from the restraint chair until around 0855 on

July 4, 2018 – over 13 hours later.

       95.    Reynolds sat in the restraint chair for over 13 hours even though he was not

exhibiting behavior necessitating restraint.

       96.    Reynolds sat in the restraint chair even after a shift change occurred and the

new staff did not remove him from the restraint chair even though he was not exhibiting

behavior necessitating restraint.

       97.    On July 4, 2018, Reynolds was removed from the restraint chair around

0855 so that he could be taken in front of the judge for his Magistrate Warning.

       98.    Reynolds received his Magistrate Warning at 0913 – less than twenty

minutes after he was released from the chair and given new clothes to change into from

his urine-soaked shorts he had been forced to sit in, which will be explained below.

       99.    It is clear that Reynolds was only removed from the restraint chair so that

he could be taken before the Magistrate.

       100.   Upon information and belief, Reynolds would not have been removed from

the restraint chair – even though he was not exhibiting behavior necessitating restraint –

had he not needed to be taken in front of the judge for his Magistrate Warning.

       101.   This is because the custom and practice of the Wood County Jail is to hold

inmates in restraint chairs even after they are no longer exhibiting behavior necessitating

restraint and until there is another reason to remove them such as court.



                                        Page 16 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 17 of 44 PageID #: 80



                  Reynolds was Denied Basic Human Necessities

       102.   The inmate should receive medical care a minimum of every 2 hours, to

include changing position, exercising extremities, offering nourishment and liquids,

offering toilet facilities, checking for medication needs, and taking vital signs. These

checks shall be documented. 37 Tex. Admin. Code § 273.6(4).

                                        No Water

       103.   While restrained in the restraint chair for over fourteen hours, Wood

County Jailers, including Defendants Speakman, Taylor, Fuller, Miller, and Cox, did not

provide Reynolds with water

       104.   At 1942 on July 3, 2018 – roughly an hour after Reynolds was placed into

the restraint chair – the nurse offered Reynolds water with medication believed to be

Tylenol.

       105.   Reynolds was not offered water again during the next 13 hours he remained

in the restraint chair.

       106.   Reynolds asked Defendant Taylor and Defendant Speakman for water on

multiple occasions; however, he was not given water after the nurse gave him a drink with

his medication at 1942 on July 3, 2018.

       107.   At 20:45, Defendant Taylor went into Reynolds’ cell with a cup of water.

       108.   However, Defendant Taylor placed the cup of water on top of the telephone

in the cell and told Reynolds he could drink it later.

       109.   Reynolds was never given the cup of water.

       110.   According to the Check Sheet, Defendant Speakman marked that Reynolds

was offered water at 1933, 2051, 2212, 2347, 0127, 0257, and 0443.



                                         Page 17 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 18 of 44 PageID #: 81



        111.   However, Reynolds was not offered water at 1933, 2051, 2212, 2347, 0127,

or 0443.

        112.   No officers can even be seen taking water into Reynolds cell after Defendant

Taylor at 20:45 on July 3, 2018.

        113.   According to the Check Sheet, Defendant Cox marked that Reynolds was

offered water at 0749 on July 4, 2018.

        114.   Reynolds was not offered water at 0749.

        115.   Reynolds was not offered water after the nurse offered him water with

medication at 1942 on July 3, 2019.

        116.   Defendant Speakman marked on the Check Sheet that Reynolds refused

water at 2051, 2347, 0127, and 0443.

        117.   Defendant Cox marked on the Check Sheet that Reynolds refused water at

0749.

        118.   However, in reality, Reynolds never refused water.

                                         No Toilet

        119.   While restrained in the restraint chair for over fourteen hours, Wood

County Jailers, including Defendants Speakman, Taylor, Fuller, Miller, and Cox, did not

provide Reynolds with an opportunity to use the toilet.

        120.   This is in spite of the fact that Reynolds asked officers repeatedly for an

opportunity to use the restroom.

        121.   Officers repeatedly told Reynolds he could use the restroom “in a little

while.”




                                         Page 18 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 19 of 44 PageID #: 82



       122.   After Reynolds asked Defendant Cox for an opportunity to use the toilet,

Defendant Cox denied his request and told Reynolds to urinate on himself, adding that

they had inmates that could clean it up.

       123.   After holding his urine for over 12 hours and being denied an opportunity

to use the restroom, Reynolds ultimately did in fact have to urinate on himself because he

could not physically hold his urine any longer.

       124.   Reynolds was then forced to remain in the restraint chair in his own urine

for over an hour before finally being released.

       125.   As a human, being forced to urinate on yourself and then sit in that urine

for over an hour is unacceptable.

       126.   If Reynolds were a convicted inmate, that would be cruel and unusual

punishment.

       127.   As a pre-trial detainee, this was a violation of his Fourteenth Amendment

rights as it was obviously punishment and it served no penological or governmental

purpose.

       128.   After being released from the restraint chair, inmates came and mopped up

Reynolds’ urine – just as Defendant Cox had predicted.

       129.   This can be seen on the video of the holding cells.

                          No Exercise or Position Changes

       130.   A documented observation of the inmate shall be conducted every 15

minutes, at a minimum. The observations should include an assessment of the security of

the restraints and the circulation to the extremities. (emphasis added)

37 Tex. Admin. Code § 273.6(3).



                                        Page 19 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 20 of 44 PageID #: 83



       131.   While restrained in the restraint chair for over fourteen hours, Wood

County Jailers, including Defendants Speakman, Taylor, Fuller, Miller, and Cox, did not

provide Reynolds with opportunities to exercise his extremities or change positions.

       132.   Reynolds had to shift his weight on his hips on his own to shift positions

every hour or so because none of the Defendants allowed him an opportunity to exercise

his extremities.

       133.   Defendant Speakman wrote on the Check Sheet that Reynolds was offered

an opportunity to exercise his limbs at 2051, 2212, 2347, 0127, 0257, 0443 but that

Reynolds refused to do so at 2051, 2347, 0127, and 0443.

       134.   Defendant Cox wrote on the Check Sheet that Reynolds was offered an

opportunity to exercise his limbs at 0600 and 0749, but that Reynolds refused to do so

each time.

       135.   However, Reynolds was not offered an opportunity to exercise his limbs the

entire time he was in the restraint chair – over fourteen hours.

       136.   When Reynolds was finally released from the restraint chair, he can be seen

in the video finally being able to exercise and stretch his legs for the first time since he

was placed in the restraint chair.

       137.   Reynolds never refused to exercise his limbs or change positions.

                                     No Medical Care

       138.   The inmate should receive medical care a minimum of every 2 hours, to

include changing position, exercising extremities, offering nourishment and liquids,

offering toilet facilities, checking for medication needs, and taking vital signs. These

checks shall be documented. 37 Tex. Admin. Code § 273.6(4).



                                        Page 20 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 21 of 44 PageID #: 84



       139.   The nurse tended immediately to Reynolds’ bleeding knee after he was

moved into the holding cell in the restraint chair.

       140.   The nurse checked on Reynolds five times within the first hour he was in the

restraint chair at 18:33, 18:35, 18:46, 18:49, and 19:06.

       141.   The nurse checked on Reynolds one more time at 19:42.

       142.   However, neither that nurse nor any other Wood County nurse checked on

Reynolds again for the next 13 hours.

       143.   The nurse walked by Reynolds’ cell numerous times before leaving around

midnight but did not check on Reynolds after 19:42 on July 3, 2018.

       144.   No other nurse came to check on Reynolds.

                                        No Food

       145.   While restrained in the restraint chair for over fourteen hours, Wood

County Jailers, including Defendants Speakman, Taylor, Fuller, Miller, and Cox, did not

provide Reynolds with food.

       146.   At approximately 7:00 a.m. on July 4, 2018 – over 12 hours after being

placed in the restraint chair – breakfast was being served in the holding area where

Reynolds was being restrained.

       147.   At 7:10 a.m., on July 4, 2019, the inmates serving the food gave a tray of

food to the inmate being housed in the cell next to Reynolds.

       148.   At 7:11 a.m. on July 4, 2019, the inmates serving the food gave a tray to the

inmates housed in the cell on the other side of Reynolds.

       149.   At 7:11 a.m. on July 4, 2019, one of the inmates asked if they could give a

tray to Reynolds, but they were told not to give Reynolds a tray.



                                        Page 21 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 22 of 44 PageID #: 85



       150.    When Reynolds was denied food, he was clearly not exhibiting behavior

necessitating restraints.

       151.    Reynolds did not receive food at any time during his over fourteen hours of

being held in the restraint chair.

                                         Injuries

       152.    Reynolds suffered physical pain and suffering as a result of being restrained

in the restraint chair for over fourteen hours.

       153.    Reynolds sustained cuts on his wrists, ankles, and chest from where the

restraints were placed and left on his body for over fourteen hours without being moved

or adjusted.

       154.    Reynolds sustained bruises on his wrists, ankles, and chest from where the

restraints were placed and left on his body for over fourteen hours without being moved

or adjusted.

       155.    Reynolds’ entire body was sore for a week after being released from the chair

and the Wood County Jail from being restrained in a seated position without the ability

to move his arms or legs for over fourteen hours.

       156.    Reynolds’ back was sore for a week after being released from the chair and

the Wood County Jail from being restrained in a seated position without the ability to

move his arms or legs for over fourteen hours.

       157.    Reynolds’ bladder hurt from having to hold his urine in for over fourteen

hours until he could no longer refrain from urinating on himself as directed by Defendant

Cox.




                                         Page 22 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 23 of 44 PageID #: 86



       158.   Reynolds felt symptoms of dehydration, including headaches, dry heaving,

and body aches, after not receiving water throughout the final 13 hours that he was

restrained in the restraint chair.

       159.   When Reynolds was finally released from the restraint chair, his legs were

numb, and he could not feel them.

       160.   In addition to physical pain and suffering, Reynolds experienced mental

anguish as a result of being restrained in the restraint chair for over fourteen hours.

                                            IV.
                                     CAUSES OF ACTION

                                        Count One
                                     EXCESSIVE FORCE

          Violation of the Fourteenth Amendment Pursuant to 42 U.S.C § 1983
                 (Defendants Speakman, Taylor, Fuller, Miller, and Cox)

       161.   Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       162.   Acting under the color of law, Defendants Speakman, Taylor, Fuller, Miller,

and Cox deprived Plaintiff of the rights and privileges secured to him by the Fourteenth

Amendment to the United States Constitution and by other laws of the United States to

be free from excessive force.

       163.   Plaintiff brings this cause of action pursuant to 42 U.S.C. § 1983.

       164.   “[T]he Due Process Clause protects a pretrial detainee from the use of

excessive force that amounts to punishment.” Kingsley v. Hendrickson, 135 S. Ct. 2466,

2473, 192 L. Ed. 2d 416 (2015).

       165.   A pretrial detainee must show only that the force purposely or knowingly

used against him was objectively unreasonable in order to demonstrate that it was


                                         Page 23 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 24 of 44 PageID #: 87



excessive in violation of the Fourteenth Amendment's Due Process Clause. Kingsley, 135

S. Ct. at 2473.

       166.   The use of the restraint chair constitutes a use of force event.

       167.   In fact, the Wood County policy and guidelines for the restraint chair

explicitly state that “the use of the Restraint Chair constitutes a sue of force event and will

be reported as required by policy.”

       168.   The amount of force used by Defendants Speakman, Taylor, Fuller, Miller,

and Cox against the Plaintiff as described above, specifically but not limited to, when

Defendants Speakman, Taylor, Fuller, Miller, and Cox kept Reynolds in a restraint chair

for over fourteen hours, was objectively unreasonable under the circumstances, was done

for the purpose of punishment only, was not done to maintain order in the jail, and

inflicted unnecessary injury, pain, and suffering upon Reynolds.

       169.   Even after Reynolds no longer exhibited behavior necessitating restraint,

Defendants Speakman, Taylor, Fuller, Miller, and Cox maintained Reynolds in the

restraint chair.

       170.   After just over an hour of being restrained in the restraint chair, Reynolds

became calm and no longer exhibited behavior necessitating restraint – exactly what the

restraint chair was designed to accomplish.

       171.   However, Defendants Speakman, Taylor, Fuller, Miller, and Cox continued

to restrain Reynolds in the restraint chair for an additional 13 hours.

       172.   This additional 13 hours was excessive as Reynolds was no longer exhibited

behavior necessitating restraint.




                                         Page 24 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 25 of 44 PageID #: 88



       173.   Thus, there was no legitimate penological or governmental purpose and this

was an excessive use of force in violation of Reynolds’ Fourteenth Amendment rights as a

pre-trial detainee.

       174.   Defendants Speakman, Taylor, Fuller, Miller, and Cox’s use of the restraint

chair to punish Reynolds, violated the minimum operational standards established by the

Texas Commission on Jail Standards for the use of restraints.

       175.   Those standards provide, for example, that “If restraints are determined to

be necessary, they shall be used in a humane manner, only for the prevention of injury,

and not as a punitive measure” and that “Appropriate staff should assess the inmate's

medical condition” in connection with the use of restraints.” 37 Tex. Admin. Cod. § 273.6.

       176.   Restraint chairs should not be used as punishment; however, that is exactly

what the restraint chair was used for on Reynolds on July 3rd and July 4th of 2018.

       177.   This use of the restraint chair as punishment was an excessive use of force

in violation of Reynolds’ Fourteenth Amendment right as a pre-trial detainee.

       178.   The right to be free from excessive force under the Fourteenth Amendment

under these circumstances is clearly established.

       179.   As a direct result of the force used against him by Defendants Speakman,

Taylor, Fuller, Miller, and Cox, Reynolds has suffered physical injury, pain, and mental

anguish for which he sues herein. These injuries were not caused by any other means.




                                       Page 25 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 26 of 44 PageID #: 89



                                   Count Two
                            DELIBERATE INDIFFERENCE

              Violation of the 14th Amendment Pursuant to 42 USC § 1983
                (Defendants Speakman, Taylor, Fuller, Miller, and Cox)

       180.   Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       181.   A prison official displays deliberate indifference only if he (1) knows that

inmates face a substantial risk of serious bodily harm and (2) disregards that risk by

failing to take reasonable measures to abate it. Taylor v. Stevens, 946 F.3d 211, 221 (5th

Cir. 2019).

       182.   Deliberate indifference can be proven via circumstantial evidence, “and a

factfinder may conclude that a prison official knew of a substantial risk from the very fact

that the risk was obvious.” Id. (quoting Gates v. Cook, 376 F.3d 323, 333 (5th Cir. 2004)).

                     Substantial Risk of Serious Bodily Harm

       183.   After the first hour of being restrained, Reynolds did not receive medical

care while in the restraint chair for the next thirteen hours.

       184.   Reynolds was not allowed to change position or exercise his extremities

while in the restraint chair for over fourteen hours.

       185.   After the first hour, Reynolds was not offered water while in the restraint

chair for the next thirteen hours.

       186.   Reynolds asked Defendant Taylor and Defendant Speakman for water, but

they denied his requests.

       187.   Reynolds was not offered food – and was actually denied food when he

requested it and when another inmate asked to give him food – while in the restraint chair

for over fourteen hours.

                                         Page 26 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 27 of 44 PageID #: 90



       188.   Reynolds was not offered toilet facilities while in the restraint chair for over

twelve hours – and was even told by Defendant Cox to urinate on himself, which he

ultimately had to do.

       189.   After the first hour, no one checked for medication needs or took vital signs

on Reynolds while he was in the restraint chair for over fourteen hours.

                         Subjective Deliberate Indifference

       190.   Defendants Speakman, Taylor, Fuller, Miller, and Cox were each aware that

Reynolds was not being given food, water, medical care, opportunities to use the toilet, or

opportunities to change position or exercise his extremities.

       191.   Defendants Speakman, Taylor, Fuller, Miller, and Cox were each aware that

Reynolds had been restrained for an extended period of time – up to fourteen hours –

without being given food, water, medical care, opportunities to use the toilet, or

opportunities to change position or exercise his extremities.

       192.   Despite this knowledge, Defendants Speakman, Taylor, Fuller, Miller, and

Cox each chose not to give Reynolds food, water, medical care, opportunities to use the

toilet, or opportunities to change position or exercise his extremities.

                                         Injuries

       193.   As a result of not receiving medical care, not being allowed to change

position or exercise his extremities, not being offered nourishment and liquids, not being

offered toilet facilities, and not being checked for medication needs or having his vital

signs taken, Reynolds suffered in pain as his wrists, ankles, and chest were cut and bruised

by the straps, his body became sore and ached, he felt dehydrated from a lack of water,

and his bladder hurt until he could no longer contain his urine and was forced to urinate

on himself and then sit in that urine for over an hour.

                                         Page 27 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 28 of 44 PageID #: 91



                                   Count Three
                            DELIBERATE INDIFFERENCE

                Violation of the 14th Amendment Pursuant to 42 USC § 1983
                                       (Defendant Cox)

         194.   Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

         195.   A prison official displays deliberate indifference only if he (1) knows that

inmates face a substantial risk of serious bodily harm and (2) disregards that risk by

failing to take reasonable measures to abate it. Taylor, 946 F.3d at 221.

         196.   Deliberate indifference can be proven via circumstantial evidence, “and a

factfinder may conclude that a prison official knew of a substantial risk from the very fact

that the risk was obvious.” Id. (quoting Gates v. Cook, 376 F.3d 323, 333 (5th Cir. 2004)).

                       Substantial Risk of Serious Bodily Harm

         197.   Reynolds was in a restraint chair and did not have the ability to use the

restroom without assistance.

         198.   If Reynolds were to urinate while in the restraint chair, he would be

urinating on himself; thus, finding himself restrained in his own urine.

         199.   His only options were to get assistance from jail personnel, hold his urine,

or urinate on himself.

         200. Reynolds asked Defendant Cox for assistance in using the restroom and

explained that he needed to urinate.

         201.   Reynolds had been holding his urine for around 12 hours at that point.

         202. Defendant Cox denied Reynolds’ request to use the restroom and instead

instructed Reynolds to urinate on himself, adding that they had inmates that could clean

it up.

                                         Page 28 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 29 of 44 PageID #: 92



       203.     Thus, Reynolds was faced with the choice of either urinating on himself

where he sat, or holding it, which he had already done for 12 hours.

       204. Reynolds ultimately urinated on himself when he could no longer refrain

from urinating.

       205.     Reynolds was forced to sit in his urine for over an hour.

       206. As Defendant Cox predicted, inmates came to mop the urine up.

       207.     Such circumstances exposed Reynolds to a substantial risk of serious harm.

Taylor, 946 F.3d at 224 (citing Palmer v. Johnson, 193 F.3d 346 (5th Cir. 1999).

                          Subjective Deliberate Indifference

       208. Reynolds asked Defendant Cox for assistance in using the restroom due to

his need to urinate after being restrained for twelve hours in the restraint chair.

       209. Defendant Cox was aware that Reynolds had been in the restraint chair for

twelve hours.

       210.     Defendant Cox was aware that Reynolds needed to use the restroom.

       211.     Defendant Cox was aware that Reynolds could not use the restroom without

assistance, absent urinating on himself where he sat in the restraint chair.

       212.     Defendant Cox refused to assist Reynolds to the restroom.

       213.     Instead, Defendant Cox instructed Reynolds to urinate on himself, adding

that they had inmates that could clean it up.

       214.     Such circumstances constitute deliberate indifference. Taylor, 946 F.3d at

224 (citing Palmer, 193 F.3d at 353).




                                          Page 29 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 30 of 44 PageID #: 93



                                          Injuries

       215.   Reynolds’ bladder hurt from having to hold his urine in for over twelve

hours until he could no longer refrain from urinating on himself as directed by Defendant

Cox.

       216.   As a direct result of the deliberate indifference showed to him by Defendant

Cox, Reynolds has suffered physical injury, pain, and mental anguish for which he sues

herein.

       217.   These injuries were not caused by any other means.

                                     Count Four
                                BYSTANDER LIABILITY

          Violations of the Fourteenth Amendment Pursuant to 42 U.S.C. § 1983
                 (Defendants Speakman, Taylor, Fuller, Miller, and Cox)

       218.   Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       219.   In Whitley v. Hanna, 726 F.3d 631 (5th Cir. 2013), the Fifth Circuit stated

that “an officer may be liable under § 1983 under a theory of bystander liability where the

officer (1) knows that a fellow officer is violating an individual’s constitutional rights; (2)

has a reasonable opportunity to prevent the harm; and (3) chooses not to act.” Hamilton

v. Kindred, 845 F.3d 659, 663 (5th Cir. 2017).

       220. In this case, Defendants Speakman, Taylor, Fuller, Miller, and Cox were all

aware that Reynolds was no longer exhibiting behavior necessitating restraint, yet they

each did nothing to prevent the continued harm being caused by the unnecessary and

excessive restraint on Reynolds for over fourteen hours.

       221.   Defendants Speakman, Taylor, Fuller, Miller, and Cox each spent an

extended period of time around Reynolds while he was restrained in the restraint chair.

                                         Page 30 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 31 of 44 PageID #: 94



       222.   Defendants Speakman, Taylor, Fuller, Miller, and Cox each went into the

cell where Reynolds was restrained and saw that he was no longer exhibiting behavior

necessitating restraint.

       223.   Defendants Speakman, Taylor, Fuller, Miller, and Cox each documented

their observation of Reynolds after 1942 on July 3, 2018 when Reynolds was no longer

exhibiting behavior necessitating restraint.

       224.   Defendants Speakman, Taylor, Fuller, Miller, and Cox each had the ability

to end the use of force on Reynolds by alerting a supervisor that Reynolds was no longer

exhibiting behavior necessitating restraint.

       225.   However, Defendants Speakman, Taylor, Fuller, Miller, and Cox each chose

not to alert a supervisor or to take action to end the use of force on Reynolds as he

remained in the restraint chair after he was no longer exhibiting behavior necessitating

restraint.

       226.   By unreasonably and intentionally failing to intervene, Defendants

Speakman, Taylor, Fuller, Miller, and Cox demonstrated a deliberate indifference to a

substantial risk of serious harm to Plaintiff’s constitutional rights.

       227.   Defendants Speakman, Taylor, Fuller, Miller, and Cox were aware that if

they did not intervene and Reynolds was permitted to remain in the restraint chair as a

form of punishment, Reynolds would suffer harm.

       228.   This conscious decision not to intervene, given the knowledge Defendants

Speakman, Taylor, Fuller, Miller, and Cox had at the time – that Reynolds was no longer

exhibiting behavior necessitating restraint – demonstrated deliberate indifference to a

substantial risk of serious harm to Reynolds’ constitutional rights.



                                         Page 31 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 32 of 44 PageID #: 95



       229.   As a result of this misconduct, Reynolds sustained injuries, suffered

physical pain and suffering, and suffered mental anguish.

                                   Count Five
                            DELIBERATE INDIFFERENCE

                Monell v. New York City Department of Social Services
              Violations of the 14th Amendment Pursuant to 42 USC § 1983
                             (Defendant Wood County, Texas)

       230.   Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       231.   Municipalities, including counties and cities, may be held liable under

§ 1983. Hampton Co. Nat’l Sur., LLC v. Tunica Cty., 543 F.3d 221, 224 (5th Cir. 2008).

       232.   A municipality may be sued under § 1983 if a constitutional violation is the

result of a formal policy or governmental custom. Zarnow v. City of Wichita Falls, Tex.,

614 F.3d 161, 166 (5th Cir. 2010).

       233.   A municipality may be liable under § 1983 if the execution of one of its

customs or policies deprives a plaintiff of his or her constitutional rights. Monell v. Dep’t

of Social Servs., 436 U.S. 658, 690–91 (1978).

       234.   “Under the decisions of the Supreme Court and [the Fifth Circuit],

municipal liability under section 1983 requires proof of three elements: a policy maker;

an official policy; and a violation of constitutional rights whose ‘moving force’ is the policy

or custom.” Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001) (citing

Monell, 436 U.S. at 694).

       235.   A decision to adopt a particular course of conduct represents official policy

even if it is not intended to govern future conduct so long as the decision was made by a




                                         Page 32 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 33 of 44 PageID #: 96



final policymaker. Pembaur v. City of Cincinnati, 475 U.S. 469, 481, 106 S.Ct. 1292, 89

L.Ed.2d 452 (1986).

       236.   Where action is directed by those who establish governmental policy, the

municipality is equally responsible whether that action is to be taken only once or to be

taken repeatedly. Id.

       237.   Municipal liability under § 1983 attaches where a deliberate choice to follow

a course of action is made from among various alternatives by the official or officials

responsible for establishing final policy with respect to the subject matter in question.

Pembaur, 475 U.S. at 483, 106 S. Ct. at 1300.

       238.   Additionally, the plaintiff may demonstrate a “persistent widespread

practice of city officials or employees, which, although not authorized by officially adopted

and promulgated policy, is so common and well settled as to constitute a custom that

fairly represents municipal policy.” Zarnow, 614 F.3d at 168–69 (quoting Webster v. City

of Houston, 735 F.2d 838, 841 (5th Cir.1984).

       239.   A municipality “cannot be liable for an unwritten custom unless ‘[a]ctual or

constructive knowledge of such custom’ is attributable to a city policymaker.” Pena v. City

of Rio Grande City, 879 F.3d 613, 623 (5th Cir. 2018) (citing Hicks–Fields v. Harris Cty.,

860 F.3d 803, 808 (5th Cir. 2017)).

       240. To establish municipal liability under § 1983 based on an alleged “persistent

widespread practice or custom that is so common it could be said to represent municipal

policy, actual or constructive knowledge of such practice or custom must be shown.”

Malone v. City of Fort Worth, 297 F. Supp. 3d 645, 654 (N.D. Tex. 2018) (citing Hicks–

Fields, 860 F.3d at 808).



                                         Page 33 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 34 of 44 PageID #: 97



       241.   “Constructive knowledge may be attributed to the governing body on the

ground that it would have known of the violations if it had properly exercised its

responsibilities…” Hicks–Fields, 860 F.3d at 808.

                                      Policymaker

       242.   The Wood County Sheriff is the policy maker for the Wood County Jail.

       243.   The Sheriff has been delegated as the policymaker for the Wood County

Sheriff’s Office and the Wood County Jail by the Wood County Commissioner’s Court.

       244.   Thomas Castloo became the Wood County Sheriff in January of 2017.

       245.   At all times relevant to this lawsuit, Thomas Castloo was the Wood County

Sheriff and policymaker for the Wood County Jail.

       246.   The Wood County Sheriff and policymaker for the Wood County Jail,

Thomas Castloo, approved the use of the restraint chair in the Wood County jail.

       247.   The Wood County Sheriff and policymaker for the Wood County Jail,

Thomas Castloo, approved the policies and guidelines for use of the restraint chair in the

Wood County jail, which were created on January 23, 2018.

       248.   Additionally, Wood County had constructive knowledge of the following

unconstitutional customs and practices of holding inmates in restraint chairs even after

they are no longer exhibiting behavior necessitating restraint and using restraint chairs

as a form of punishment because the policymaker, Sheriff Thomas Castloo, would have

been aware of the custom and practice had he properly exercised his responsibilities of

running the jail.

                                    Official Policies

       249.   Wood County maintained a custom and practice of holding inmates in

restraint chairs even after they are no longer exhibiting behavior necessitating restraint.

                                        Page 34 of 44
 Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 35 of 44 PageID #: 98



       250.   Wood County maintained a custom and practice of using restraint chairs as

a form of punishment, once any legitimate government objective has ceased to exist.

       251.   Through the acts of Wood County’s Policymaker, Sheriff Thomas Castloo,

Wood County maintained an unconstitutional policy which did not instruct Wood County

personnel that if restraints are determined to be necessary, they shall be used in a humane

manner, only for the prevention of injury, and not as a punitive measure.

       252.   Through the acts of Wood County’s Policymaker, Sheriff Thomas Castloo,

Wood County maintained an unconstitutional policy which did not instruct Wood County

personnel that restraints shall be removed from an inmate at the earliest possible time

that the inmate no longer exhibits behavior necessitating restraint.

                           Facts Supporting Official Policies

       253.   The Wood County Sheriff and policymaker for the Wood County Jail,

Thomas Castloo, approved the use of the restraint chair in the Wood County jail.

       254.   The Wood County Sheriff and policymaker for the Wood County Jail,

Thomas Castloo, approved the policies and guidelines for use of the restraint chair in the

Wood County jail, which were created on January 23, 2018.

       255.   The Wood County restraint chair policies and guidelines created on

January 23, 2018 do not instruct Wood County personnel that if restraints are determined

to be necessary, they shall be used in a humane manner, only for the prevention of injury,

and not as a punitive measure.

       256.   The Wood County restraint chair policies and guidelines created on

January 23, 2018 do not instruct Wood County personnel that restraints shall be removed

from an inmate at the earliest possible time that the inmate no longer exhibits behavior

necessitating restraint.

                                        Page 35 of 44
    Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 36 of 44 PageID #: 99



        257.     However, Wood County routinely used the restraint chair as a means of

punishment by restraining inmates in the chair for extended periods after the inmate is

no longer exhibiting behavior necessitating restraint.

        258.     From February 19, 2018 through July 26, 2019, Wood County used a

restraint chair on inmates 51 times.

        259.     Of those 51 restraints, 43 inmates were restrained for over 2 hours, in

violation of Texas Commission on Jail Standards and Safety Restraint Chair, Inc.’s

policies.3

        260. On March 26, 2018, Wood County placed an inmate in the restraint chair

for 6 hours and 16 minutes.

        261.     On April 20, 2018, Wood County placed an inmate in the restraint chair for

11 hours and 10 minutes.

        262.     On April 23, 2018, Wood County placed an inmate in the restraint chair for

3 hours and 36 minutes.

        263.     On April 29, 2018, Wood County placed an inmate in the restraint chair for

26 hours and 5 minutes.

        264.     On May 7, 2018, Wood County placed an inmate in the restraint chair for

7 hours and 46 minutes.

        265.     On May 25, 2018, Wood County placed an inmate in the restraint chair for

9 hours and 35 minutes.

        266.     On June 6, 2018, Wood County placed an inmate in the restraint chair for

10 hours and 40 minutes.

3
  Of the 8 instances where Wood County did not document using the restraint chair for over 2 hours, there were two
instances where it was documented that the inmate was removed right at the 2-hour mark. On March 6, 2019: inmate
was removed after 1 hour and 59 minutes. On March 23, 2019: inmate was removed after 2 hours 0 minutes.

                                                  Page 36 of 44
Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 37 of 44 PageID #: 100



      267.   On June 8, 2018, Wood County placed an inmate in the restraint chair for

11 hours and 23 minutes.

      268.   On June 10, 2018, Wood County placed an inmate in the restraint chair for

28 hours and 45 minutes.

      269.   On June 12, 2018, Wood County placed an inmate in the restraint chair for

9 hours and 36 minutes.

      270.   On June 14, 2018, Wood County placed an inmate in the restraint chair for

2 hours and 56 minutes.

      271.   On June 15, 2018, Wood County placed an inmate in the restraint chair for

23 hours and 51 minutes.

      272.   On June 23, 2018, Wood County placed an inmate in the restraint chair for

9 hours and 20 minutes.

      273.   On June 29, 2018, Wood County placed an inmate in the restraint chair for

11 hours and 39 minutes.

      274.   On July 3, 2018, Wood County placed Reynolds in the restraint chair for

14 hours and 14 minutes, which forms the basis for this lawsuit.

      275.   On July 26, 2018, Wood County placed an inmate in the restraint chair for

11 hours and 15 minutes.

      276.   On July 28, 2018, Wood County placed an inmate in the restraint chair for

20 hours and 35 minutes.

      277.   On September 1, 2018, Wood County placed an inmate in the restraint chair

for 3 hours and 37 minutes.

      278.   On September 19, 2018, Wood County placed an inmate in the restraint

chair for 16 hours and 35 minutes.

                                     Page 37 of 44
Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 38 of 44 PageID #: 101



      279.   On September 24, 2018, Wood County placed an inmate in the restraint

chair for 20 hours and 12 minutes.

      280. On October 28, 2018, Wood County placed an inmate in the restraint chair

for 22 hours and 54 minutes.

      281.   On November 26, 2018, Wood County placed an inmate in the restraint

chair for 9 hours and 32 minutes.

      282.   On November 30, 2018, Wood County placed an inmate in the restraint

chair for 13 hours and 34 minutes.

      283.   On November 30, 2018, Wood County placed an inmate in the restraint

chair for 3 hours and 43 minutes.

      284.   On December 12, 2018, Wood County placed an inmate in the restraint chair

for 11 hours and 18 minutes.

      285.   On January 2, 2019, Wood County placed an inmate in the restraint chair

for 8 hours and 47 minutes.

      286.   On February 5, 2019, Wood County placed an inmate in the restraint chair

for 2 hours and 41 minutes.

      287.   On February 8, 2019, Wood County placed an inmate in the restraint chair

for 13 hours and 48 minutes.

      288. On March 9, 2019, Wood County placed an inmate in the restraint chair for

3 hours and 41 minutes.

      289.   On April 14, 2019, Wood County placed an inmate in the restraint chair for

9 hours and 37 minutes.

      290. On May 4, 2019, Wood County placed an inmate in the restraint chair for

4 hours and 16 minutes.

                                      Page 38 of 44
Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 39 of 44 PageID #: 102



      291.   On May 7, 2019, Wood County placed an inmate in the restraint chair for

2 hours and 50 minutes.

      292.   On May 14, 2019, Wood County placed an inmate in the restraint chair for

5 hours and 31 minutes.

      293.   On May 19, 2019, Wood County placed an inmate in the restraint chair for

2 hours and 5 minutes.

      294.   On May 19, 2019, Wood County placed an inmate in the restraint chair for

3 hours and 18 minutes.

      295.   On May 22, 2019, Wood County placed an inmate in the restraint chair for

3 hours and 47 minutes.

      296.   On May 30, 2019, Wood County placed an inmate in the restraint chair for

3 hours and 4 minutes.

      297.   On June 6, 2019, Wood County placed an inmate in the restraint chair for

2 hours and 22 minutes.

      298.   On July 3, 2019, Wood County placed an inmate in the restraint chair for

5 hours and 41 minutes.

      299.   On July 6, 2019, Wood County placed an inmate in the restraint chair for

16 hours and 51 minutes.

      300. On July 9, 2019, Wood County placed an inmate in the restraint chair for

4 hours and 44 minutes.

      301.   On July 26, 2019, Wood County placed an inmate in the restraint chair for

4 hours and 10 minutes.

      302.   Reynolds was no longer exhibiting behavior necessitating restraint many

hours before he was released from the restraint chair.

                                       Page 39 of 44
Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 40 of 44 PageID #: 103



       303.   Upon information and belief, discovery into information within the

knowledge of Defendant Wood County will show that in each of these 43 prolonged

restraint chair instances, the inmate was no longer exhibiting behavior necessitating

restraint long before, in most cases many hours, the inmate was released from the

restraint chair.

       304. Upon information and belief, discovery into information within the

knowledge of Defendant Wood County will show that these prolonged restraint chair

instances have continued in the Wood County Jail after July 26, 2019.

       305.   Upon information and belief, discovery into information within the

knowledge of Defendant Wood County will show that during these prolonged restraint

chair instances which continue after July 26, 2019, the inmates are no longer exhibiting

behavior necessitating restraint long before, in most cases many hours, the inmate is

released from the restraint chair.

       306. In this case, Wood County Jailers, including Defendants Speakman, Taylor,

Fuller, Miller, and Cox, did not remove Reynolds from the restraint chair even though he

was no longer exhibiting behavior necessitating restraint.

       307.   Reynolds was not removed from the restraint chair until around 0855 on

July 4, 2018 – over 13 hours after he had clearly stopped exhibiting behavior necessitating

restraint.

       308. Reynolds sat in the restraint chair for over 13 more hours even though he

was not exhibiting behavior necessitating restraint.

       309. Reynolds sat in the restraint chair even after a shift change occurred and the

new staff did not remove him from the restraint chair even though he was not exhibiting

behavior necessitating restraint.

                                        Page 40 of 44
Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 41 of 44 PageID #: 104



       310.   On July 4, 2018, Reynolds was removed from the restraint chair around

0855 so that he could be taken in front of the judge for his Magistrate Warning.

       311.   Reynolds received his Magistrate Warning at 0913 – less than twenty

minutes after he was released from the chair. and given new clothes to change into from

his urine-soaked shorts he had been forced to sit in and which will be explained below.

       312.   It is clear that Reynolds was only removed from the restraint chair so that

he could be taken in front of the judge.

       313.   Upon information and belief, Reynolds would not have been removed from

the restraint chair – even though he was no longer exhibiting behavior necessitating

restraint – had he not needed to be taken in front of the judge for his Magistrate Warning.

       314.   This is because the custom and practice of the Wood County Jail is to hold

inmates in restraint chairs even after they are no longer exhibiting behavior necessitating

restraint and until there is another reason to remove them such as court.

    Violation of Constitutional Rights Whose ‘Moving Force’ is the Policy

       315.   As a direct result of these unconstitutional policies, practices, and customs

promulgated by Wood County policymaker, Sheriff Thomas Castloo, Defendants

Speakman, Taylor, Fuller, Miller, and Cox kept Reynolds in a restraint chair for over

fourteen hours – thirteen of which Reynolds was no longer exhibiting behavior

necessitating restraint.

       316.   This prolonged restraint was done as a result of Wood County’s

unconstitutional polices, practices, and customs, and was objectively unreasonable under

the circumstances, because it was done for the purpose of punishment only, was not done

to maintain order in the jail, and inflicted unnecessary injury, pain, and suffering upon

Reynolds.

                                           Page 41 of 44
Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 42 of 44 PageID #: 105



       317.      Even after Reynolds no longer exhibited behavior necessitating restraint,

Defendants Speakman, Taylor, Fuller, Miller, and Cox maintained Reynolds in the

restraint chair because that was the practice and custom of the Wood County Jail based

off the official policies instituted by the Wood County policymaker, Sheriff Thomas

Castloo.

       318.      As a direct result of these unconstitutional policies, practices, and customs

promulgated by Wood County policymaker, Sheriff Thomas Castloo, Defendants

Speakman, Taylor, Fuller, Miller, and Cox violated Reynolds’ Fourteenth Amendment

rights as a pre-trial detainee.

                                           V.
                                   PUNITIVE DAMAGES

       319.      Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       320.      When viewed objectively from the standpoint of the Individual Defendants,

at the time of the occurrence, the Individual Defendants’ conduct involved an extreme

degree of risk, considering the probability and magnitude of the potential harm to others.

       321.      As a direct, proximate, and producing cause and the intentional, egregious,

malicious conduct by the Individual Defendants, Plaintiff is entitled to recover punitive

damages against the Individual Defendants in an amount within the jurisdictional limits

of this Court.

                                            VI.
                                          DAMAGES

       322.      Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.




                                           Page 42 of 44
Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 43 of 44 PageID #: 106



         323.   Plaintiff’s injuries were a foreseeable event. Those injuries were directly and

proximately caused by Defendants Speakman, Taylor, Fuller, Miller, and Cox’s use of

excessive force and deliberate indifference to Plaintiff’s health and safety, and Defendant

Wood County’s deliberately indifferent and unconstitutional policies, practices, and

customs.

         324.   As a result, Plaintiff is entitled to recover all actual damages allowed by law.

Plaintiff contends the Defendants’ conduct constitutes malice, evil intent, or reckless or

callous indifference to Plaintiff’s constitutionally protected rights. Thus, Plaintiff is

entitled to punitive damages against the Individual Defendants.

         325.   As a direct and proximate result of the occurrence which made the basis of

this lawsuit, Plaintiff was forced to suffer:

                a.     Physical injuries;

                b.     Physical pain and suffering; and

                c.     Emotional distress, torment, and mental anguish.

         326.   Pursuant to 42 U.S.C. § 1983 and § 1988, Plaintiff seeks to recover, and

hereby requests the award of punitive damages, reasonable attorney’s fees, and costs of

court.

                                          VII.
                                     ATTORNEY’S FEES

         327.   If Plaintiff prevails in this action, by settlement or otherwise, Plaintiff is

entitled to and hereby demands attorney’s fees under 42 U.S.C. § 1988.

                                           VIII.
                                       JURY REQUEST

         328.   Plaintiff respectfully requests a jury trial.



                                            Page 43 of 44
Case 6:20-cv-00271-JDK Document 7 Filed 05/20/20 Page 44 of 44 PageID #: 107



                                          PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that judgment be

rendered against Defendants, for an amount in excess of the jurisdictional minimum of

this Court. Plaintiff further prays for all other relief, both legal and equitable, to which he

may show himself justly entitled.

                                           Respectfully submitted,

                                           /s/ Scott H. Palmer
                                           SCOTT H. PALMER
                                           Texas Bar No. 00797196
                                           JAMES P. ROBERTS
                                           Texas Bar No. 24105721

                                           SCOTT H. PALMER, P.C.
                                           15455 Dallas Parkway,
                                           Suite 540
                                           Dallas, Texas 75001
                                           Tel: (214) 987-4100
                                           Fax: (214) 922-9900
                                           scott@scottpalmerlaw.com
                                           james@scottpalmerlaw.com

                                           ATTORNEYS FOR PLAINTIFF




                                         Page 44 of 44
